DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s remarks filed on April 21, 2022. Claims 1-22 are pending.

Terminal Disclaimer
The terminal disclaimer filed on May 17, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,514,853 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 21, 2022 was considered by the examiner. See attached PTO-form 1449.

Prior Arts Made of Record
The closest prior art of record issued to Pradlad et al. (US Patent No. 8,055,627 B2) discloses system and method for archiving and retrieving application specific archiving and retrieval. Media agent conducts data between client computer and storage libraries without instructions from storage manager (Abstract and col. 5, lines 37-47, col. 6, lines 29-39).
Wang et al (US 2007/0079087) discloses A user interface for a secondary storage system, where the secondary "backup" data resides in a power-managed disk array, is provided. The user interface enables a user of the secondary storage system to create and schedule archiving and retrieving tasks for files or directories. The user can manage the users of the secondary storage system. The user can also view details of currently executing tasks. Further, the user interface enables users to search for files and directories in the secondary storage system.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-22 are allowed.
The prior art of record fails to teach or fairly suggest determine an abbreviated version of the secondary copy that satisfy the filtering criteria, wherein the abbreviated version of the secondary copy comprises an identification of one or more data objects in the secondary copy that satisfy the filtering criteria, wherein the identification corresponds to a subset of the one or more data objects in the secondary copy; retrieve metadata corresponding to the abbreviated version; transmit to a user terminal the metadata corresponding to the abbreviated version of the secondary copy; receive a request for a copy of a selected first data object, together with all other claim elements as recited in independent claim 1 and substantially similar to independent claims 2 and 13.
Thus, prior art made of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBBIE M LE/           Primary Examiner, Art Unit 2168                                                                                                                                                                                             	May 18, 2022